Exhibit Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: PALOMAR ENTERPRISES, INC. 2. The articles have been amended as follows (provide article numbers, if available): Article 1 is hereby amended in its entirety to read as follows: The name of the corporation shall be: ANGEL ACQUISITION CORP. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of thearticles of incorporation have voted in favor of the amendment is:8,950,098,268 common shares. 4.
